      Case 3:19-cv-00536-CWR-LRA Document 33 Filed 12/04/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 JOHN C. HUDDLESTON                                                                   PLAINTIFF

 V.                                                       CAUSE NO. 3:19-CV-536-CWR-LRA

 LOUIS DEJOY                                                                       DEFENDANT

                                               ORDER

          Before the Court is the defendant’s motion for summary judgment. Docket No. 27. The

matter is fully briefed and ready for adjudication. The familiar summary-judgment standard

applies and need not be recited anew. See Fed. R. Civ. P. 56.

          The plaintiff’s direct claims of race, sex, and age discrimination cannot proceed. Among

other reasons, there is no evidence that race, sex, or age discrimination resulted in an adverse

employment action, as that term is defined. See Thompson v. City of Waco, Texas, 764 F.3d 500,

503 (5th Cir. 2014). Indeed, the plaintiff’s response brief does not even attempt to save these

claims.

          The outcome is less obvious for the plaintiff’s retaliation and hostile work environment

claims. Certainly the plaintiff engaged in protected activity. He invoked the agency’s EEO

process several times. Each complaint “resulted [in] a new wave of harassment and isolation,

which can be understood in no other way than as retaliation for [his] calling management on its

misdeeds,” says Huddleston. Docket No. 30 at 12. “Management clearly wanted him gone[.]” Id.

Viewing the evidence in the light favorable to the non-movant, as the legal standard requires,

there is a factual dispute about whether the defendant’s actions post-March 2018 were materially

adverse. A fact-finder could conclude that the situation “well might have dissuaded a reasonable
        Case 3:19-cv-00536-CWR-LRA Document 33 Filed 12/04/20 Page 2 of 3




worker from making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68 (2006) (quotation marks and citation omitted).

         The hostile work environment claims are also difficult to resolve on this record. The legal

standard asks whether, considering the specific facts of the case “with common sense[] and an

appropriate sensitivity to social context,” the defendant engaged in “conduct which a reasonable

person in the plaintiff’s position would find severely hostile or abusive.” E.E.O.C. v. Boh Bros.

Const. Co., 731 F.3d 444, 460 (5th Cir. 2013) (en banc) (quotation marks and citation omitted).

         On one hand, today’s record contains some evidence of unexplained differential

treatment. See Docket No. 30-1. And while the plaintiff is not in a position to know whether his

treatment was due to race, gender, or age, he apparently is the only person of his race and gender

in his workplace, and one of only two persons there over 40. See id. The inference from that

evidence suggests a factual dispute as to whether he was singled out on the basis of race, gender,

or (less persuasively) age.

         On the other hand, there is ample evidence that if there was a hostile work environment at

the Clinton Post Office, it was created by the plaintiff. Calling co-workers “cunt” or “bitches,” or

saying that they should be put “in their back of the bus place,” are reasons for an employer to

fear a hostile work environment claim from the recipients of those insults, rather than their

speaker.1 E.g., Boh Bros. Const., 731 F.3d at 461-62 (collecting cases). A Mississippi jury must

consider that evidence.

         The present difficulty is that granting summary judgment in full on the present record

might require inferences to be drawn in the defendant’s favor. That the Court cannot do. The



1
 Although the defendant makes hay of the plaintiff’s text message to a co-worker that says, “bitch, fucking bitch,
G.D. f’n bitch, and stankin’ ass bitch,” in context, it appears that the plaintiff was merely reciting what others said
about that co-worker, without endorsing or sharing that derogatory view. See Docket No. 27-1 at 5.

                                                            2
      Case 3:19-cv-00536-CWR-LRA Document 33 Filed 12/04/20 Page 3 of 3




better result is to let the jury hear the evidence, sift through the parties’ competing

characterizations of that evidence, and determine if the plaintiff has proven retaliation or a hostile

work environment.

       For these reasons, the motion is granted in part and denied in part.

       SO ORDERED, this the 4th day of December, 2020.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                   3
